Citation Nr: 1211569	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  09-32 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial compensable rating for dermatitis and pitted keratolysis of the feet prior to August 24, 2009.

2.  Entitlement to an initial rating in excess of 10 percent for dermatitis and pitted keratolysis of the feet prior from August 24, 2009.


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2001 to February 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which granted service connection for dermatitis and pitted keratolysis of the feet and assigned a 0 percent (noncompensable) rating effective June 28, 2007.

In a November 2011 rating decision, the RO increased the assigned disability rating for the Veteran's skin condition to 10 percent effective August 24, 2009.  Therefore, the Board has recharacterized the issues as listed above.


FINDINGS OF FACT

1.  Prior to August 24, 2009, the Veteran's dermatitis and pitted keratolysis of the feet did not affect at least 5 percent of his entire body or exposed areas, and was not treated with systemic therapy.

2.  From August 24, 2009, the Veteran's dermatitis and pitted keratolysis of the feet did not affect at least 20 percent of his entire body or exposed areas, and was not treated with systemic therapy.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for dermatitis and pitted keratolysis of the feet have not been met prior to August 24, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.365, 4.1-4.14, 4.20, 4.118, Diagnostic Code 7806 (2011).

2.  The criteria for a rating in excess of 10 percent for dermatitis and pitted keratolysis of the feet have not been met from August 24, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.365, 4.1-4.14, 4.20, 4.118, Diagnostic Code 7806 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a letter dated in July 2007 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran was also notified of the criteria for establishing an effective date and disability rating.  See Dingess.

In the Veteran's March 2009 notice of disagreement (NOD), he took issue with the initial disability rating assigned and is presumed to be seeking the maximum benefits available under the law for each appealed issue.  Dingess; see also AB v. Brown.  Therefore, in accordance with 38 U.S.C.A. §§ 5103(a) and 7105(d), the RO properly issued a July 2009 statement of the case (SOC) which contained, in part, the pertinent criteria for establishing a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dingess.  The claimant was allowed a meaningful opportunity to participate in the adjudication of the claim.  Thus, even though the initial VCAA notice did not address a higher rating, subsequent documentation addressed this matter; there is no prejudice to the claimant. See Overton v. Nicholson, 20 Vet. App. 427 (2006).

The Veteran's service treatment records, VA treatment records, and VA authorized examination report have been associated with the claims file.  The Board specifically notes that the Veteran was afforded a VA examination in February 2008 with respect to his disability.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Here, the Veteran was afforded a VA examination in February 2008.  The examiner conducted a physical examination, but did not record her findings in a manner consistent with the applicable rating criteria.  The RO scheduled the Veteran for an additional examination in September 2010, but he failed to appear.  He submitted a statement afterwards saying that he had called to reschedule his examination for a different day when he would be at the VA medical center in question, but was instructed to contact the Regional Office.

The RO then scheduled a new examination for November 2010.  However, the Veteran again failed to appear.  He did not provide any further explanation for his failure to appear, and did not submit another request to reschedule his examination.

The U.S. Court of Appeals for Veterans Claims (Court) has held that the burden was upon VA to demonstrate that notice was sent to the claimant's last address of record and that the claimant lacked adequate reason or good cause for failing to report for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993); see also Connolly v. Derwinski, 1 Vet. App. 566 (1991).  The Court has held, however, that VA's "duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a claimant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.

In the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  Notification for VA purposes is a written notice sent to the claimant's last address of record.  See 38 C.F.R. § 3.1(q) (2011).

In this case, a September 2010 letter was sent to the Veteran's last address of record to inform him of his upcoming examination.  While the Veteran failed to appear for his September 2010 examination, he indicated his intent to reschedule.  Therefore, an additional letter was sent in November 2010 informing him of a second scheduled VA examination.  However, he again failed to appear.

As the Veteran has provided no explanation for his failure to report for examination, the Board is satisfied that he received notice and failed to report to the scheduled VA examinations without good cause.  See 38 C.F.R. § 3.655.  Therefore, although the record does not contain an adequate VA examination, the Board will proceed with a decision.

B.  Applicable Law

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The Veteran's skin condition is rated under Diagnostic Code 7806.  The Board notes that, during the pendency of this appeal, VA amended the rating criteria for the evaluation of skin diseases and scars, which became effective on October 23, 2008.  However, those changes applied to Diagnostic Codes 7800 through 7805.  Those Diagnostic Codes are not applicable to the Veteran's disability, as the evidence does not reflect findings or symptoms consistent with the application of those Diagnostic Codes.

Under Diagnostic Code 7806, a 0 percent rating will be assigned where less than 5 percent of the entire body, or less than 5 percent of exposed areas, are affected; and no more than topical therapy was required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

A 10 percent rating is assigned when the condition affects at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent of exposed areas; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than six weeks during the past 12-month period.  Id.

A 30 percent rating is assigned when the condition affects 20 to 40 percent of the entire body, or 20 to 40 percent of exposed areas; or systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.

A 60 percent rating is assigned when the condition affects more than 40 percent of the entire body, or more than 40 percent of exposed areas; or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period.  Id.


C.  Evidence

The Veteran underwent a VA examination in February 2008.  He complained of itchy, scaly feet since starting boot camp in 2001.  His feet still perspired a lot and were very itchy, particularly in the summer.  He had frequent rashes.  He treated his condition with anti-itch lotion daily.  On examination, there were small well-demarcated pits on the third, fourth, and fifth toes of the right foot, as well as in the third interdigital space with minimal maceration.  There was scaling on the bilateral heels.

VA treatment records dated August 2009 show the Veteran reported that his dermatitis was triggered whenever he wore boots or boot-like shoes, such as hockey skates.  He tried to air out his feet as much as possible.  He had not used any creams recently.  Examination revealed a 2 centimeter area of erythema with superficial eschers on the dorsal surface of both feet.  The Veteran was prescribed triamcinolone cream.

The Veteran was seen again in September 2009.  He reported a mild improvement in his rash but no improvement in pruritis.  The Veteran wore hockey boots over the past weekend, but stated that his rash did not improve much even before wearing the boots.  On examination, there was a 4 centimeter area of erythema with superficial eschers on the dorsal surface of both feet.  The Veteran was advised not to wear boots.

D.  Analysis

Based on the evidence of record, the Board finds that a compensable rating is not warranted prior to August 24, 2009, for the Veteran's service-connected skin condition.  As noted above, a 10 percent rating is assigned when the condition affects at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent of exposed areas; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than six weeks during the past 12-month period.  In this case, there is no evidence that the Veteran was treated with a systemic therapy of any kind.  Moreover, while the February 2008 VA examination documented demarcated pits on areas of the right foot and scaling of the bilateral heels, the evidence does not show that these symptoms affected at least 5 percent of the entire body or exposed areas.  Therefore, the criteria for a compensable rating have not been met.

Similarly, a rating in excess of 10 percent is not warranted from August 24, 2009.  VA treatment records show the Veteran had, at worst, 4 centimeter areas of erythema with superficial eschers on the dorsal surface of both feet.  However, the evidence does not demonstrate that these symptoms affected 20 percent of the entire body or exposed areas necessary to warrant a higher 30 percent rating.  There is also no indication that the Veteran was treated with any systemic therapy during this period.

The Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as rashes and itching.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, as with the medical evidence of record, the Veteran's account of his symptomatology describes ratings consistent with the assigned ratings.

E.  Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's skin disability with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disability.  Indeed, it does not appear from the record that he has been hospitalized at all for his disability.  There is no persuasive evidence in the record to indicate that the service-connected skin condition on appeal would cause any impairment with employment over and above that which is already contemplated in the assigned schedular rating.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disability have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

An initial compensable rating for dermatitis and pitted keratolysis of the feet prior to August 24, 2009, is denied.

An initial rating in excess of 10 percent for dermatitis and pitted keratolysis of the feet from August 24, 2009, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


